                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No.: 1:20-cv-437


NATTY GREENE’S BREWING                                )
COMPANY, LLC, NATTY GREENE’S                          )
DOWNTOWN, LLC, EJE, INC. d/b/a CAFE                   )
PASTA, NATTY GREENE’S CREEKSIDE,                      )
LLC d/b/a KAU, JAKE’S DINER OF                        )
WENDOVER, INC. d/b/a JAKE’S DINER,                    )
DAAB, INC. d/b/a JAKE’S DINER, JAKE’S                 )
OF DRAWBRIDGE, INC. d/b/a JAKE’S                      )
DINER, JAKE’S OF BATTLEGROUND,                        )
LLC d/b/a JAKE’S DINER, RIO GRANDE                    )
#14, INC d/b/a RIO GRANDE MEXICAN                     )
KITCHEN, RIOS, INC. d/b/a RIO GRANDE                  )
MEXICAN KITCHEN and RIO GRANDE                        )
FRIENDLY, INC. d/b/a RIO GRANDE                       )
MEXICAN KITCHEN                                       )
                                                      )
            Plaintiffs,                               )
                                                      )
v.                                                    )     NOTICE OF REMOVAL

                                                      )
TRAVELER’S CASUALTY INSURANCE                         )
COMPANY OF AMERICA, TRAVELER’S                        )
INDEMNITY COMPANY, SENTINEL                           )
INSURANCE COMPANY, LIMITED,                           )
UTICA NATIONAL INSURANCE GROUP,                       )
FRANKENMUTH MUTUAL INSURANCE                          )
COMPANY and STATE AUTOMOBILE                          )
MUTUAL INSURANCE COMPANY                              )
                                                      )
            Defendants.                               )

       Defendants Travelers Casualty Insurance Company of America and Travelers

Indemnity Company    1
                          (collectively “Travelers”), together with Sentinel Insurance

1
  The Travelers Indemnity Company is improperly listed in the caption as “Traveler’s
Indemnity Company.” Similarly, the Travelers Casualty Insurance Company of America

                                           1

     Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 1 of 18
Company, Limited (“Sentinel”) (collectively with Travelers the “Removing Defendants”),

by and through their respective undersigned counsel, hereby file this Notice of Removal

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. This Court has original jurisdiction over

this action pursuant to 28 U.S.C. § 1332 because, upon information and belief, there is

complete diversity of citizenship between all plaintiffs and all defendants, and the amount

in controversy exceeds $75,000, exclusive of interest and costs. In support of this Notice

of Removal, the Removing Defendants state as follows:

            PROCEDURAL HISTORY AND OVERVIEW OF THE ACTION
       1.     This civil action was commenced in the General Court of Justice, Superior

Court Division, in the County of Guilford, North Carolina (the “State Court Action”), on

April 3, 2020, with the filing of a Complaint by Plaintiffs Natty Greene’s Brewing

Company, LLC, Natty Greene’s Downtown, LLC, EJE, Inc. d/b/a Cafe Pasta, Natty

Greene’s Creekside, LLC d/b/a Kau, Jake’s Diner of Wendover, Inc. d/b/a Jake’s Diner,

DAAB, Inc. d/b/a Jake’s Diner, Jake’s of Drawbridge, LLC d/b/a Jake’s Diner, Jakes’s of

Battleground, LLC d/b/a Jake’s Diner, Rio Grande #14, Inc d/b/a Rio Grande Mexican

Kitchen, Rios, Inc. d/b/a Rio Grande Mexican Kitchen, Rio Grande Friendly, Inc. d/b/a Rio

Grande Mexican Kitchen (collectively “Plaintiffs”). The State Court Action is styled Natty

Greene’s Brewing Company, LLC et al. v. Travelers Casualty Insurance Company of

America, et al., No.: 20-CVS-4461. Plaintiffs filed a First Amended Complaint in the State

Court Action on or about April 9, 2020, through which they added a cause of action for

Breach of Contract.


is improperly identified in the caption as “Traveler’s Casualty Insurance Company of
America.”

                                            2

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 2 of 18
       2.      Attached hereto as Exhibits A through F and made part hereof are copies of

all the process, orders, and pleadings filed and/or served in the State Court Action,

including the Complaint and the First Amended Complaint.

       3.      This Notice of Removal is timely filed within thirty (30) days of service of

process upon the Removing Defendants on April 20, 2020, in accordance with 28 U.S.C.

§ 1446(b). See Exhibits B and C.

       4.      In their First Amended Complaint, Plaintiffs allege that they “are entities that

own and operate restaurants and bars in Guilford County, North Carolina.” See Exhibit A,

First Am. Compl., ¶ 1.

       5.      Plaintiffs allege that, “[a]t all times mentioned herein, Defendants were

licensed to do business in the State of North Carolina, selling business owners, property

and casualty insurance policies to bars, restaurants, caterers, banquet halls, and other

hospitality businesses;” that “[e]ach of the defendants sold an insurance policy effective

at all relevant times to at least one of the plaintiffs which provided applicable insurance

coverage as alleged herein;” and that “all named Plaintiffs are residents of Guilford County

and each of the defendants sold insurance products to them in this county.” Id. ¶¶ 2-4.

       6.      Plaintiffs seek monetary damages and declaratory relief for purported

business interruption losses and other ongoing damages allegedly arising from the COVID-

19 pandemic.

       7.      More specifically, Plaintiffs claim that they were “poised to seize on the

positive economic impact of both the Atlantic Coast Conference (‘ACC’) and National

Collegiate Athletic Association (‘NCAA’) basketball tournaments that were to be hosted



                                               3

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 3 of 18
at the Greensboro Coliseum in March 2020,” and that Plaintiffs and other businesses “had

been planning and investing for years to reap the economic benefits from the two week

period from March 9-21, 2020.” Id. at ¶¶ 10-11. Plaintiffs further allege that concerns over

the COVID-19 pandemic in March 2020 led to the cancellation of both sporting events. Id.

at ¶ 14-15.

         8.    Plaintiffs allege that North Carolina Governor Roy Cooper issued two

Executive Orders in March 2020 in response to the COVID-19 pandemic—the first

“order[ing] the complete closure of the ‘dine-in’ portion of restaurants for the plaintiffs,”

including bars, and the second “(a) direct[ing] North Carolina residents to stay in their

homes except when performing ‘essential’ activities; (b) prohibit[ing] gatherings of 10 or

more people; and (c) require[ing] ‘non-essential’ businesses to cease operations.” Id. at ¶¶

16-17.

         9.    Plaintiffs further allege that the cancellation of the basketball tournaments,

“[p]ublic fear and commotion and, significantly, the governmental actions and closures

implemented because of and in response to the threat of the virus have caused Plaintiffs to

incur significant financial losses and damages.” Id. at ¶¶ 16-18.

         10.   According to the First Amended Complaint, each Defendant sold an

insurance policy effective at all relevant times to at least one of the Plaintiffs, and each

such policy insured against a loss of “business revenue.” Id. at ¶¶ 3, 19. Plaintiffs appear

to allege that they filed claims with Defendants under their respective policies to recover

for the alleged ongoing losses of business revenues sustained due to the COVID-19

pandemic and that Defendants denied coverage for those claims. Id. at ¶¶ 19-20.



                                              4

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 4 of 18
        11.   Plaintiffs seek declaratory relief and monetary damages from each of the

Defendants in an effort to recoup their alleged losses. More specifically, Plaintiffs’ First

Amended Complaint asserts two causes of action against all Defendants. In their first cause

of action—a purported declaratory judgment claim under N.C. Gen. Stat. § 1-253, et seq.—

Plaintiffs seek “a declaration of the Court that coverage exists under the Defendants’

policies for the damages caused by public fear and commotion and the governmental

closures implemented as a result of the threat of the arrival and potential spread of the the

[sic] virus.” Id. ¶ 29. In their second cause of action—a purported claim for breach of

contract—Plaintiffs allege that “Defendants have breached those [insurance policy]

contracts by not paying what they owe to Plaintiffs pursuant to the policies/contracts

entered into between the parties.” Id. ¶ 32. Plaintiffs assert that, “[a]lthough each Plaintiff’s

damages from the breaches are ongoing they have to date already suffered significant

damages,” and that “Plaintiffs have each been damaged as a result of the breach of contract

by the Defendant with which they have entered into a contract and are entitled to recover

in excess of $25,000.” Id. ¶¶ 32-34.

                                           VENUE

        12.   The United States District Court for the Middle District of North Carolina is

the proper venue for this action because the action was originally filed in Guilford County.

28 U.S.C. § 1441(a).

                           CONSENT OF CO-DEFENDANTS

        13.   Counsel for the Removing Defendants have consulted with counsel for each

other Defendant. Each Defendant concurs in and consents to the removal of the State Court



                                               5

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 5 of 18
Action to this Court. See 28 U.S.C. § 1446(b)(1)(A); Mayo v. Bd. of Educ., 713 F.3d 735,

742 (4th Cir. 2013) (“[A] notice of removal signed and filed by an attorney for one

defendant representing unambiguously that the other defendants consent to the removal

satisfies the requirement of unanimous consent for purposes of removal.”).

       14.    Defendants Frankenmuth Mutual Insurance Company and Utica National

Insurance Group 2 were served with process on April 16, 2020. Exhibits D and E.

       15.    Removing Defendants and Defendant State Automobile Mutual Insurance

Company received process on April 20, 2020. Exhibits B, C, and F.

       16.    Where a later-served defendant files a notice of removal, any earlier-served

defendant may consent to the removal even though that earlier-served defendant did not

previously initiate or consent to removal. 28 U.S.C § 1446(b)(2)(C).

                        SUBJECT MATTER JURISDICTION

       17.    This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332. Upon information and belief, there is complete diversity of citizenship between all

Plaintiffs and all Defendants, and the amount in controversy as to each named Plaintiff

exceeds the sum of $75,000, exclusive of interest and costs.

       A.    Complete Diversity of Citizenship Exists Between Plaintiffs and
             Defendants.
       18.    A corporation is a citizen of the state where it is incorporated as well as the

state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1).




2
  As explained infra, Utica National Insurance Group is not a legal entity, but instead is a
trade name encompassing a number of independent companies.

                                             6

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 6 of 18
       19.    Plaintiffs EJE, Inc. d/b/a Cafe Pasta, Jake’s Diner of Wendover, Inc. d/b/a

Jake’s Diner, DAAB, Inc. d/b/a Jake’s Diner, Rio Grande #14, Inc. d/b/a Rio Grande

Mexican Kitchen, Rios, Inc. d/b/a Rio Grande Mexican Kitchen, and Rio Grande Friendly,

Inc. d/b/a Rio Grande Mexican Kitchen are all citizens of North Carolina because each is

incorporated in North Carolina and, upon information and belief, each maintains its

principal place of business in North Carolina.

       20.    The remaining Plaintiffs are limited liability companies. For purposes of

diversity jurisdiction, the citizenship of a limited liability company is determined by the

citizenship of all its members. See Cent. W. Virginia Energy Co. v. Mountain State Carbon,

LLC, 636 F.3d 101, 103 (4th Cir. 2011).

       21.    Plaintiffs Natty Greene’s Downtown, LLC, Natty Greene’s Creekside, LLC

d/b/a Kau, Jake’s of Drawbridge, LLC d/b/a Jake’s Diner, and Jake’s of Battleground, LLC

d/b/a Jake’s Diner are all registered as limited liability companies with the North Carolina

Secretary of State, and all of their respective members that are reported on publicly

available sources (i.e. articles of organization and the most recent annual reports) are

domiciled in North Carolina. Therefore, upon information and belief, each of those limited

liability companies is a North Carolina citizen for purposes of diversity of citizenship.

       22.    Plaintiff Natty Greene’s Brewing Company, LLC, is registered as a North

Carolina limited liability company with the North Carolina Secretary of State. It identifies

its members as residing in North Carolina and Florida. Hamburger Square Brewhouse,

Inc., managing member of Natty Greene’s Brewing Company, LLC, is incorporated in

North Carolina and maintains its principal place of business in Greensboro, North Carolina.



                                             7

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 7 of 18
Therefore, upon information and belief, Natty Greene’s Brewing Company, LLC, is a

citizen of North Carolina and Florida for purposes of diversity of citizenship.

          23.   Thus, upon information and belief, Plaintiffs are all citizens of North

Carolina and Florida.

          24.   Defendants Travelers Casualty Insurance Company of America and

Travelers Indemnity Company3 are citizens of Connecticut because each is incorporated in

Connecticut and each maintains its principal place of business in Hartford, Connecticut.

          25.   Defendant Sentinel Insurance Company, Ltd., is a citizen of Connecticut

because it is incorporated in Connecticut and maintains its principal place of business in

Hartford, Connecticut.

          26.   Named Defendant Utica National Insurance Group (“Utica”) is not a legal

entity, but instead is a trade name encompassing the following independent companies:

Utica Lloyd's of Texas; Utica Mutual Insurance Company; Graphic Arts Mutual Insurance

Company; Utica Lloyd’s, Inc.; Utica Specialty Risk Insurance Company; UNI-Service Life

Agency, Inc.; Utica National Insurance Company of Ohio; Utica National Assurance

Company; Republic-Franklin Insurance Company; Utica National Insurance Company of

Texas; Founders Insurance Company; UNI-Service Operations Corporation; Founders

Insurance Company of Michigan; and Pillar Premium Finance Company. See Exhibit G,

Affidavit of Adam Kelly, at ¶ 3. The foregoing companies are organized under the laws of

the states of New York, Texas, Illinois, Ohio, or Michigan, and all have a principal place

of business in New Hartford, New York. Id. at ¶¶ 4-17.


3
    Travelers Indemnity Company did not issue a policy of insurance to any Plaintiff.

                                              8

        Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 8 of 18
       27.    The only insurance policy in force as of March 17, 2020 – i.e., the date

alleged in the First Amended Complaint as the date that plaintiffs first allegedly suffered a

loss of business due to Covid-19 – and continuing to the filing date of this action, between

any member of Utica and any named Plaintiff, is a single policy issued by Republic-

Franklin Insurance Company (“Republic-Franklin”) to Plaintiff, Rio Grande Friendly, Inc.

Id. at ¶ 18. Republic-Franklin is a corporation organized under the laws of Ohio and, as

noted, has its principal place of business in New Hartford, New York. Id. at ¶ 12.

       28.    Defendant Frankenmuth Mutual Insurance Company is a citizen of Michigan

because it is incorporated in Michigan and maintains its principal place of business in

Frankenmuth, Michigan.

       29.    Defendant State Automobile Mutual Insurance Company is a citizen of Ohio

because it is incorporated in Ohio and maintains its principal place of business in

Columbus, Ohio.

       30.    Thus, no Defendant is a citizen of North Carolina or Florida. There is,

therefore, complete diversity of citizenship between all Plaintiffs and all Defendants.

       B.     The Amount in Controversy Exceeds $75,000.

       31.    Under 28 U.S.C. § 1332, diversity subject matter jurisdiction requires that

the matter in controversy “exceed[] the sum or value of $75,000, exclusive of interest and

costs.” A notice of removal “need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold,” Dart Cherokee Basin Operating Co. v.

Owens, 135 S. Ct. 547, 554 (2014), and if contested, a court will determine whether the

threshold is met by a preponderance of the evidence. Id. at 553; see also Ellenburg v.



                                             9

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 9 of 18
Spartan Motors Chassis, Inc., 519 F.3d 192, 199 (4th Cir. 2008) (observing that “Section

1446(a) requires that a Notice of Removal contain only ‘a short and plain statement of the

grounds for removal,’” which is parallel to the pleading standard of Fed. R. Civ. P. 8(a));

Palacios v. Tyson Foods, Inc., No. 1:19-cv-741, 2019 WL 5742636, at *3 (M.D.N.C. Nov.

5, 2019) (denying motion to remand and holding removing parties satisfied pleading

standard regarding amount in controversy by stating in removal notice that “‘[t]he amount

in controversy in this case exceeds $75,000, exclusive of interests and costs.”)

Additionally, the key inquiry in determining whether the amount-in-controversy

requirement is met “is not what the plaintiff will actually recover but ‘an estimate of the

amount that will be put at issue in the course of the litigation.’” Scott v. Cricket Commc’ns,

LLC, 865 F.3d 189, 196 (4th Cir. 2017). The amount in controversy for declaratory relief

actions is measured by the value of the object in the litigation. Francis v. Allstate Ins. Co.,

709 F.3d 362, 367 (4th Cir. 2013).

        32.   Here, the First Amended Complaint does not plead a specific demand for

damages, but rather alleges that “each” Plaintiff seeks “to recover in excess of $25,000” in

compensatory damages. First Am. Compl., ¶ 34; id. p. 6. Plaintiffs also seek a declaration

that “Plaintiffs have all applicable coverages under the insurance policies sold to them by

Defendants.” Id. at p. 6.

        33.   On a full and fair reading of the First Amended Complaint, and based on a

good faith investigation undertaken by Removing Defendants, in consultation with the

other Defendants, the amount in controversy exceeds $75,000, exclusive of interest and

costs. The objects of this litigation are the contract damages Plaintiffs seek to recover from



                                              10

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 10 of 18
Defendants, described as the “business revenues” from food and beverage sales Plaintiffs

allegedly were unable to earn during the months of March 2020, April 2020, some or all

of May 2020, and beyond due to “public fear and commotion” associated with the COVID-

19 pandemic, “governmental actions and closures implemented because of and in response

to the threat of the virus,” and the cancellation of the ACC and NCAA basketball

tournaments. First Am. Compl., ¶¶ 17-18, 29. Local news sources reported that the

cancellations of the basketball tournaments alone caused estimated financial losses to the

Greensboro economy in the range of $30 million. 4

       34.    On May 5, 2020, North Carolina Governor Roy Cooper issued Executive

Order No. 138, which implemented Phase 1 for the re-opening of businesses within North

Carolina. Under that Executive Order, bars and restaurants remain limited to take-out and

delivery service through May 22, 2020. See Exhibit H. Plaintiffs’ First Amended

Complaint thus places “in controversy” Plaintiffs’ business revenue and other financial

losses through at least May 22, 2020, and Plaintiffs allege that such losses are ongoing.

       35.    At all relevant times, Travelers Casualty Insurance Company of America

insured Plaintiffs EJE, Inc. d/b/a Cafe Pasta (“EJE”) and Rio Grande #14, Inc d/b/a Rio

Grande Mexican Kitchen (“Rio Grande # 14”). Based on financial information EJE and

Rio Grande # 14 separately provided to Travelers in connection with the underwriting of


4
  See Natalie Wilson, Coronavirus Cancels What Would Have Been a Major Weekend in
Greensboro, Fox 8 (Mar. 20, 2020), https://myfox8.com/news/coronavirus-cancels-what-
would-have-been-a-major-weekend-in-greensboro/; see also Grace Holland, ACC
Basketball Tournaments Expected to Bring Millions of Dollars to Greensboro economy,
WFMY News 2 (Mar. 4. 2020) (reporting city officials expected “a potential $30 million
could be spent at Greensboro hotels, shops and restaurants” from ACC and NCAA
tournaments).

                                            11

     Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 11 of 18
their respective policies, the amount in controversy as to each of those Plaintiffs exceeds

$75,000. 5

       36.    Sentinel Insurance Company, Ltd. insured Plaintiff Rio’s, Inc (“Rio’s). 6

Based on financial information Rio’s provided to Sentinel in connection with the

underwriting of its policy, the amount in controversy as to Rio’s exceeds $75,000. 7

       37.    Upon information and belief, Plaintiffs Natty Greene’s Brewing Company,

LLC, Natty Greene’s Creekside, LLC d/b/a Kau, Rio Grande Friendly, Inc. d/b/a Rio

Grande Mexican Kitchen, Jake’s Diner of Wendover, Inc. d/b/a Jake’s Diner, DAAB, Inc.

d/b/a Jake’s Diner, Jake’s of Drawbridge, LLC d/b/a Jake’s Diner, and Jakes’s of

Battleground, LLC d/b/a Jake’s Diner each has monthly revenues from food and beverage

sales that would exceed $75,000 for the months of March, April and May 2020. Indeed, in

their First Amended Complaint, Plaintiffs emphasize that they had been planning for years

to “reap the economic benefits from the two week period from March 9-21, 2020,” and that

Natty Greene’s Brewing Company, LLC, for example, “was prepared and ready to seize

the opportunity to earn its necessary operating revenue for the year.” First Am. Compl., ¶

11-12 (emphasis added).

       38.    Natty Greene’s Downtown, LLC is not insured by any Defendant, and as

such, no amount in controversy appears to be alleged as to that entity. Natty Greene’s

5
  Out of respect for any confidentiality concerns EJE and Rio Grande # 14 may have with
respect to their financial information, Travelers has refrained from disclosing it in this
Notice of Removal.
6
  Rios, Inc. is identified in the caption of the First Amended Complaint as “Rios, Inc. d/b/a
Rio Grande Mexican Kitchen.” The policy Sentinel issued to Rio’s lists the named insured
as “RIOS INC DBA RIOS MEXICAN GRILLE.”
7
  Out of respect for any confidentiality concern Rio’s may have with respect to its
financial information, Sentinel has refrained from disclosing it in this Notice of Removal.

                                             12

     Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 12 of 18
Downtown, LLC’s apparent lack of standing does not defeat this Court’s exercise of

jurisdiction over the action. Under 28 U.S.C. § 1447(c), a district court may not remand a

case where there is subject matter jurisdiction over some portion of it. See Lee v. Am. Nat.

Ins. Co., 260 F.3d 997, 1002–05 (9th Cir. 2001) (finding lack of standing as to one party

that did not buy any policy from insurer, and so did not suffer any injury, did not preclude

exercise of subject matter jurisdiction over action under § 1332); see also Hardaway v.

Checkers Drive-In Restaurants, Inc., 483 F. App’x. 854 (4th Cir. 2012) (holding that, for

purposes of diversity jurisdiction, “Fed.R.Civ.P. 21 provides that ‘[o]n motion or on its

own, the court may at any time, on just terms, add or drop [a dispensable] party’’”) (citation

omitted).

        39.       The Removing Defendants deny the validity and merits of the entirety of

Plaintiffs’ alleged claims, the legal theories upon which they are ostensibly based, and the

allegations for monetary and other relief requested. However, for purposes of removal only,

and without conceding that Plaintiffs are entitled to any damages or other relief whatsoever,

the amount in controversy plausibly exceeds $75,000, exclusive of costs and interest. As

such, this Court has diversity jurisdiction over this matter and it is removable under 28

U.S.C. § 1441(b).

                  NOTICE TO STATE COURT AND ADVERSE PARTIES
        40.       This Notice of Removal is being filed less than one year after commencement

of this action.




                                               13

      Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 13 of 18
       41.    A copy of this Notice of Removal will be promptly served upon Plaintiffs

and filed with the clerk of the General Court of Justice, Superior Court Division, Guilford

County, North Carolina, in accordance with 28 U.S.C. § 1446(d).

                                     CONCLUSION

       42.    WHEREFORE, pursuant to 28 U.S.C. §§ 1441, 1446 and 1332, Removing

Defendants give notice of the removal of this action to the United States District Court for

the Middle District of North Carolina.

       Respectfully submitted, this the 15th day of May, 2020.


                                             /s/ James A. Dean
                                             Reid C. Adams, Jr. (N.C. Bar No. 9669)
                                             James A. Dean (N.C. Bar No. 39623)
                                             Womble Bond Dickinson (US) LLP
                                             One West 4th Street
                                             Winston-Salem, NC 27101
                                             336-721-3660 (Phone)
                                             336-721-3660 (Fax)
                                             cal.adams@wbd-us.com
                                             jamie.dean@wbd-us.com

                                             Gregory P. Varga
                                             Stephani A. Roman
                                             Robinson & Cole LLP
                                             280 Trumbull Street
                                             Hartford, CT 06103
                                             860-275-8200
                                             gvarga@RC.com
                                             sroman@RC.com

                                             Attorney for Travelers Casualty Insurance
                                             Company of America and Travelers
                                             Indemnity Company




                                            14

     Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 14 of 18
                                /s/ L. Andrew Watson
                                L. Andrew Watson
                                Butler Weihmuller Katz Craig
                                11605 North Community House Road
                                Suite 150
                                Charlotte, NC 28277
                                704-543-2321
                                awatson@butler.legal

                                Richard Gable
                                Butler Weihmuller Katz Craig
                                1818 Market Street, Suite 2740
                                Philadelphia, PA 19103
                                267-507-1410
                                rgable@butler.legal

                                Frank Winston
                                Sarah Gordon
                                Conor Brady
                                Steptoe & Johnson
                                1330 Connecticut Avenue NW
                                Washington, DC 20036
                                202 429 3000
                                fwinston@steptoe.com
                                sgordon@steptoe.com
                                cbrady@steptoe.com

                                Attorneys for Sentinel Insurance Company,
                                Ltd.




                               15

Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 15 of 18
                            CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on May 15, 2020, he filed the
foregoing document using this court’s CM/ECF system and served the forgoing document
upon the following individuals by U.S. Mail:

      Drew Brown
      Jeffrey K. Peraldo
      James R. Faucher
      Brown, Faucher, Peraldo & Benson, PLLC
      822 N. Elm St., Suite 200
      Greensboro, North Carolina 27401
      336-478-6000
      drew@greensborolawcenter.com
      jeff@greensborolawcenter.com
      james@greensborolawcenter.com

      Attorneys for Plaintiffs


      L. Andrew Watson
      Butler Weihmuller Katz Craig
      11605 North Community House Road, Suite 150
      Charlotte, NC 28277
      awatson@butler.legal

      Richard Gable
      Butler Weihmuller Katz Craig
      1818 Market Street, Suite 2740
      Philadelphia, PA 19103
      rgable@butler.legal

      Frank Winston
      Sarah Gordon
      Conor Brady
      Steptoe & Johnson
      1330 Connecticut Avenue NW
      Washington, DC 20036
      fwinston@steptoe.com
      sgordon@steptoe.com
      cbrady@steptoe.com

      Attorneys for Sentinel Insurance Company, Ltd.


                                         16

     Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 16 of 18
P.K. Shere
Josh Hiller
Huff Powell Bailey
3737 Glenwood Avenue, Ste. 370
Raleigh, NC 27612
pkshere@huffpowellbailey.com
jhiller@huffpowellbailey.com

Russell F. Conn
Kurt B. Fliegauf
Alexis P. Theriault
Conn Kavanaugh Rosenthal Peisch & Ford
One Federal Street, 15th Floor
Boston, MA 02110
rconn@connkavanaugh.com
kfliegauf@connkavanaugh.com
atheriault@connkavanaugh.com

Attorneys for Utica National Insurance Group


Matthew J. Gray
Andrew P. Flynt
Patrick T. VanderJeugdt
Young Moore and Henderson, P.A.
3101 Glenwood Avenue, Suite 200
Raleigh, NC 27612
Matt.Gray@youngmoorelaw.com
Andrew.Flynt@youngmoorelaw.com
Patrick.VanderJeugdt@youngmoorelaw.com

Attorneys for Frankenmuth Mutual Insurance Company


Gray Wilson
Nelson Mullins
380 Knollwood Street, Suite 530
Winston-Salem, NC 27103
Gray.wilson@nelsonmullins.com

Adam H. Fleischer
David J. Buishas
BatesCarey LLP
191 N. Wacker, Suite 2400

                                   17

Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 17 of 18
Chicago, IL 60606
afleischer@batescarey.com
dbuishas@batescarey.com

Attorneys for State Automobile Mutual Insurance Company



                                   /s/ James A. Dean
                                   James A. Dean (N.C. Bar No. (39623)
                                   Womble Bond Dickinson (US) LLP
                                   One West 4th Street
                                   Winston-Salem, NC 27101
                                   336-721-3600 (Phone)
                                   336-721-3660 (Fax)
                                   jamie.dean@wbd-us.com

                                   Attorney for Travelers Casualty Insurance
                                   Company of America and Travelers
                                   Indemnity Company




                                  18

Case 1:20-cv-00437-CCE-JEP Document 1 Filed 05/15/20 Page 18 of 18
